MEMORANDUM **
Gustavo Diaz-Nieto, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) order of removal. We have jurisdiction to determine our own jurisdiction, see Alarcon-Serrano v. INS, 220 F.3d 1116, 1119 (9th Cir.2000), and we dismiss the petition.
We lack jurisdiction to consider DiazNieto’s contention that his motion to reopen should have been granted because he failed to raise this argument with the BIA. See Vargas v. INS, 831 F.2d 906, 907-908 (9th Cir.1987).
Diaz-Nieto admitted that he was convicted of a drug offense related to the transportation of methamphetamine. Accordingly, we lack jurisdiction to review the IJ’s order of removal further. 8 U.S.C. § 1252(a)(2)(C) (providing in part, “no court shall have jurisdiction to review any final order of removal against an alien who is removable by reason of having committed a criminal offense covered in section 1182(a)(2)”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *91courts of this circuit except as provided by Ninth Circuit Rule 36-3.